 1
 2

 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    DALE JARDINE,                                      No. 2:15-cv-1749 MCE AC P
12                       Plaintiff,
13           v.                                          ORDER
14    DR. JACK ST. CLAIR,
15                       Defendant.
16
17          On October 1, 2018, plaintiff filed a request for reconsideration of the magistrate judge’s

18   order filed September 19, 2018, denying appointment of counsel. Pursuant to E.D. Local Rule

19   303(f), a magistrate judge’s orders shall be upheld unless “clearly erroneous or contrary to law.”

20   Id. Upon review of the entire file, the court finds that it does not appear that the magistrate

21   judge’s ruling was clearly erroneous or contrary to law.

22          Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the order of the

23   magistrate judge filed September 19, 2018, is affirmed.

24          IT IS SO ORDERED.

25   Dated: October 11, 2018
26
27
28
